Manning J.:
' The twenty-first section of chapter 20 — “Of the Assessment and Collection of Taxes” (R. S. 1846, p. 105) — is in these words: “Sec. 21. When the assessors shall have reviewed and completed the assessment-roll, they shall attach a certificate thereto, signed by them, in the following form: We do hereby certify, that we have set down in the above assessment - roll, all the real estate in the township of-, liable to
be taxed, according to our best information; and that we have estimated the same at what we believe to be the true cash value thereof; that the said assessment-roll contains a true statement of the aggregate valuation of the taxable personal estate of each and every person named in said roll; and that, except in those cases where the value of such personal estate has been sworn to by the owner, his agent or attorney, we have estimated the same at its true cash value, according to our best information and belief.”
Some parts of the tax law are directory; while others are mandatory, and must be substantially complied with to give validity to a tax. The law requires all property to be assessed “at its true cash value.” — R. S. 1846, p.104, §13. The object of this, doubtless, is to insure equality of taxation. There can not be equality of taxation without equality of assessment; and there can be no equality of assessment where all property is not assessed by the same standard; and that standard the law has wisely fixed in the present case, and not left to the discretion of the assessors. The object of the certificate appears to be twofold, — to authenticate the assessment-roll, and .to secure this equality in taxation; and with a view to this last object, the assessors are required to state, in their certificate, that they have assessed the property mentioned in the assessment-roll at what they believe to be the true cash value thereof. If this be the object, and we can see no other, the tax-payer alone is interested in this part of the law. It is for his protection. He, and not the public, the other *154party interested in the tax, is the loser, if his property is assessed at more than it should be. The public neither gain nor lose by this inequality, however great, in the assessment. It is different with the tax-payer. He pays more or less tax than he should pay, when his property is assessed at a sum above or below its cash value. He has a right to know, not only that his own property has not been assessed at more than its cash value, but that the property of no other taxpayer has been assessed at less than its cash value; for, in either case, his tax be would increased, and he be made to pay mote than he should. The certificate furnishes him with this knowledge; and it is for his protection the certificate is required to state the property mentioned in the assessment-roll has been estimated at its true cash value; and what the law requires to be done for the protection of the tax-payer is mandatory, and can not be regarded as directory merely.
The certificate does not comply with the law. It is worse than no certificate; for, in that case, it might be presumed the assessors had done their duty, or at least had intended to do it. But it appears from the certificate, they put the law at defiance, by taking upon themselves to value the property at such sum, for the purposes of assessing, as they believed to be the true value thereof. The language of the certificate is “we have estimated it at a sum which, for the purposes of assessing, we believe to be the true value thereof.” Whether, for the purposes of assessing, the value of property is double what it would bring at a sale for cash, or the half or a quarter of that sum, we have no means of knowing, nor is there any known rule by which it can be ascertained. The law, and not what might be nothing-more than the whim or caprice of the assessors, must govern. —See VanRensselaer vs. Witbeck, 3 Selden, 517.
Sibley vs. Smith, 2 Mich. 486, was under the Revised Statutes of 1838, which required the assessors, after they had completed the assessment, to sign it, and also to attach to it a certificate signed by them, similar in some respects to *155the one required by the present law. The assessment was not'signed by the assessors, but there was a certificate signed by them, and attached to the assessment. The Court held the assessment void, because it was not signed by the assessors; but gave no opinion in regard to the certificate, except that it could not supply the omission of the assessors to sign the roll itself.
Lacy vs. Davis, 4 Mich. 140, was under the law of 1842, which, like the present law, did not require the assessment to be signed by the assessors. There was a certificate signed by them, and attached to it, as the law required. The Coiu't say: “We do not, therefore, regard the want of signature as an objection, the certificate being the only authentication of the roll required by law.”
In Tweed vs. Metcalf, 4 Mich. 579, the question was, Whether the certificate of the assessors must be copied into the tax-roll. It was held to be no part of the assessment-roll, for that purpose.
•We notice these cases, as they were cited on the argument, and insisted on as deciding the case before us; which they do not.
The judgment below must be affirmed.
Martin Ch. J. and Christianoy J. concurred; Campbell J. did not sit in this case, having been of counsel for one of the parties.